DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4th, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-15, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yedlicka et al. (US 2007/0282344 A1).
Regarding claim 1, Yedlicka et al. disclose a medical device fig. 38 (410) comprising: a blade tube section comprising an outer blade tube fig. 12 (57), an inner blade tube fig. 12 (58), and a cutting window (see fig. below) at a distal end of the blade tube section [0082]; a motor fig. 40 (498) offset from a central axis of the blade tube section fig. 40; a collar fig. 35, 37 (920) extending from and fixedly connected to an outer surface of the inner blade tube [0137-0139]; and a mechanical arrangement between the inner blade tube and the motor fig. 35 (910), the mechanical arrangement comprising a rotatable flywheel fig. 35 (502) connected to the motor, the flywheel configured to engage the collar as the flywheel rotates fig. 35[0134]. 

    PNG
    media_image1.png
    386
    409
    media_image1.png
    Greyscale


Regarding claim 4, Yedlicka et al. disclose the medical device of claim 1 wherein the flywheel comprises a cam portion (see fig. below). 

    PNG
    media_image2.png
    258
    405
    media_image2.png
    Greyscale

	Regarding claim 5, Yedlicka et al. disclose the medical device of claim 4 wherein the cam portion of the flywheel is configured to engage the collar [0133-0135]. 
	Regarding claim 6, Yedlicka et al. disclose the medical device of claim 1 wherein the motor comprises a motor shaft fig. 35 (501), wherein the motor shaft is substantially perpendicular to the central axis of the blade tube section (see fig. below). 

    PNG
    media_image3.png
    798
    547
    media_image3.png
    Greyscale


	Regarding claim 7, Yedlicka et al. disclose the medical device of claim 1 further comprising a bushing fig. 28 (514) and a spring fig. 36 (942), wherein the spring is between the bushing and the collar (see fig. below). 

    PNG
    media_image4.png
    674
    503
    media_image4.png
    Greyscale

	Regarding claim 8, Yedlicka et al. disclose the medical device of claim 1 wherein the inner blade tube is configured to reciprocate relative to the outer blade tube [0139] fig. 37.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yedlicka et al. (US 2007/0282344 A1). 	Regarding claim 9, Yedlicka et al. disclose a medical device fig. 38 (410) comprising: a housing fig. 35 (910); a blade tube section extending from the housing (see fig. below) and comprising an outer blade tube fig. 35 (810), an inner blade tube fig. 21 (458), and a cutting window (see fig. below) at a distal end of the blade tube . 

    PNG
    media_image5.png
    798
    609
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    386
    409
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    258
    405
    media_image6.png
    Greyscale


While Yedlicka et al. do not disclose all these elements in a single embodiment, it would have been obvious to one of ordinary skill in the art at the time of filing to combine elements as Yedlicka et al. teaches combining features of various embodiments [0076, 0152].
Regarding claim 10, Yedlicka et al. disclose the medical device of claim 9 further comprising a collar fig. 35 (920) fixedly connected to the inner blade tube [0137-0139].
Regarding claim 11, Yedlicka et al. disclose the medical device of claim 9 wherein a mechanical arrangement fig. 35 (910) is between the inner blade tube and the motor. 
Regarding claim 12, Yedlicka et al. disclose the medical device of claim 11 wherein the mechanical arrangement comprises a flywheel fig. 35 (502), wherein the flywheel is connected to the motor fig. 35 (498). 
Regarding claim 13, Yedlicka et al. disclose the medical device of claim 12 wherein the cam portion is located on the flywheel (see fig. below).

    PNG
    media_image6.png
    258
    405
    media_image6.png
    Greyscale

Regarding claim 14, Yedlicka et al. disclose the medical device of claim 13 wherein the cam portion is configured to contact a member on the inner blade tube fig. 37 (932, 936) [0139]. 
Regarding claim 15, Yedlicka et al. disclose the medical device of claim 9 further comprising a collar fig. 35 (920) and a bushing fig. 28 (514), wherein the collar is connected to the inner blade tube [0134], and wherein the spring is between the bushing and the collar (see fig. below). 

    PNG
    media_image7.png
    674
    503
    media_image7.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yedlicak et al. (US 2007/0282344 A1). 	Regarding claim 18, Yedlicka et al. disclose a medical device fig. 38 (410) comprising: a blade tube section comprising an outer blade tube fig. 2 (57), an inner blade tube fig. 2 (58), and a cutting window (see fig. below) at a distal end of the blade tube section [0082]; a rotary motor fig. 35 (498) offset from a central axis of the blade . 

    PNG
    media_image8.png
    258
    405
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    386
    409
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775